Per curiam.
Respondent Daryl V. Yokely has petitioned for voluntary discipline. His petition is based upon his admission that his actions in withdrawing attorney fees from his escrow account and depositing them into his operating account while there was a dispute between him and his client concerning the amount of a settlement respondent had negotiated on the client’s behalf constituted conduct in violation of Standard 65 of State Bar Rule 4-102.
Respondent, in his petition, requests that this Court accept his request for voluntary discipline in the form of a Review Panel Reprimand.
Based upon the record, including a finding that respondent has offered his client a certified check for the full amount of the settlement, and the recommendation of the Review Panel of the State Bar Disciplinary Board, it is directed that respondent receive a Review Panel reprimand.

All the Justices concur.